Citation Nr: 1401696	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-23 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post fracture right thumb with residual degenerative joint disease. 

2.  Entitlement to service connection for recurring upper respiratory infections (claimed as recurring pneumonia).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions issued in June 2007 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In April 2013, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In March 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

Also on appeal was the denial of entitlement to service connection for right knee strain.  That claim was granted in a July 2013 rating decision, and is therefore, no longer before the Board.  

The issue of entitlement to an initial rating in excess of 10 percent for status post fracture right thumb with residual degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record reasonably shows that the Veteran has recurrent respiratory infections that are related to active service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for recurrent respiratory infections have been met.  38 U.S.C.A. 
§§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for recurrent respiratory infections, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's orders in the April 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition at issue is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).
 
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

In a June 2007, the Veteran submitted an argument that he was entitled to service connection for a respiratory disability under 38 C.F.R. § 3.317.  However, that regulation applies to veterans who served in Southwest Asia during the Persian Gulf War.  While the Veteran had active service during the Persian Gulf War period, his service personnel records indicate that his foreign service was in Germany.  Therefore, the provisions of 38 C.F.R. § 3.317 are not applicable. 

The Veteran contends that he has a respiratory disability that is a result of pneumonia he had during military service.  In July 1986, the Veteran was treated for right upper lobe pneumonia and on at least five occasions from April 1989 to January 1992 for upper respiratory infections and pharyngitis.  At his separation physical, the Veteran reported a history of chronic or frequent colds, but no diagnosis of an associated disability was noted.  

Post-service treatment evidence reflects treatment for influenza pneumonia in March 2002, which resolved.  There is no subsequent treatment for pneumonia or any respiratory disability other than sleep apnea reported in treatment notes.  The Veteran receives respiratory therapy, but only in relation to his service-connected sleep apnea.  
At the October 2009 VA examination, the Veteran reported experiencing a cough with purulent sputum, orthopnea, and shortness of breath after walking one city block as a result of infections requiring antibiotics twice per year, each lasting for two weeks.  The October 2009 VA examiner stated that the Veteran has recurrent upper respiratory infections, but not chronic respiratory infections as that diagnosis requires that the individual infections exceed three months in length.  The examiner also indicated that the Veteran does not have permanent lung damage associated with cardiopulmonary abnormality, which was demonstrated by chest X-ray.  Finally, based on the above facts, the examiner opined that it is less likely than not that the claimant had a chronic respiratory infection and that the one episode of pneumonia and three episodes of upper respiratory infection in service did not cause permanent lung damage.  However, the examiner also stated that the Veteran's recurrent upper respiratory infections and pneumonia commenced during military service.  

The Board notes that service connection is not dependent on a showing of a chronic disability in service.  Walker, 708 F.3d at 1338-39.  Rather, service connection may be granted when the evidence establishes that it is at least as likely as not that the Veteran has a current disability that is causally or etiologically a result of his military service.  In this case, the Veteran is shown to have had recurrent upper respiratory infections in service and to have recurrent upper respiratory infections at present, and the October 2009 VA examiner opined that the recurrent upper respiratory infections the Veteran has currently began in service.  

The Board observes that the Veteran claimed service connection for recurring pneumonia specifically.  However, when the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, while the Veteran may not have a diagnosis of recurring pneumonia, the evidence shows that his symptoms support a diagnosis of recurring upper respiratory infections.  Further, the Board finds that the evidence both for and against a finding that the recurrent upper respiratory infections are related to the Veteran's military service is at least in equipoise.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, service connection for recurrent upper respiratory infections is granted.


ORDER

Entitlement to service connection for recurrent upper respiratory infections is granted.


REMAND

With respect to the Veteran's increased rating claim, the Board finds that a remand is necessary to afford the Veteran with another VA examination to assess the current nature and severity of his service-connected right thumb disability.  The most recent VA examination was performed in October 2009.  The Veteran has indicated that his symptoms have increased since that time, most recently through his representative in November 2013.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  For this reason, the Board determines that the appeal must be remanded so the Veteran can be provided another VA examination.  

Additionally, the record shows that the Veteran receives treatment within the Puget Sound VA Health Care System (HCS), and the most recent non-mental health VA treatment note is dated in April 2011.  Thus, all VA treatment records from the Puget Sound HCS and any associated outpatient clinic dated from April 2011 to the present should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).
Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran from the Puget Sound HCS and all associated outpatient clinics dated from April 2011 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  The Veteran should be provided an examination to determine the nature, extent, severity and manifestations of his service-connected right thumb disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

All necessary tests must be conducted.  All orthopedic, muscular, and neurologic impairment found to be present and attributable to the right thumb disability must be noted.  Additionally, the associated scar should be assessed for symptoms and any related impairment of function of the thumb.

With respect to range of right thumb motion, the examiner must ascertain whether there is a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  In so doing, the examiner must also determine whether the right thumb range of motion and functionality is further affected by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If pain is observed, the examiner must indicate the point at which the pain begins.
Additionally, the examiner must address whether the Veteran's right thumb disability is manifested by favorable or unfavorable ankylosis.  If either is present, the examiner must opine as to whether the results in limitation of motion of the other digits on his right hand and/or interference with overall right hand function.

A complete rationale for all opinions must be provided.

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


